MEMORANDUM OPINION


No. 04-09-00638-CR

IN RE Mark MARTINEZ

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Catherine Stone, Chief Justice
		Phylis J. Speedlin, Justice
		Rebecca Simmons, Justice
 
Delivered and Filed:	October 28, 2009

PETITION FOR WRIT OF MANDAMUS DENIED
	On October 7, 2009, relator Mark Martinez filed a petition for writ of mandamus,
complaining of the trial court's failure to rule on his various  pro se motions.  
	However, counsel has been appointed to represent relator in the criminal proceeding pending
in the trial court for which he is currently confined.  A criminal defendant is not entitled to hybrid
representation.  See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.
State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995).  A trial court has no legal duty to rule on a pro
se motion filed with regard to a criminal proceeding in which the defendant is represented by
counsel.  See Robinson, 240 S.W.3d at 922.  Consequently, the trial court did not abuse its discretion
by declining to rule on relator's various pro se motions that relate directly to his confinement based
on the criminal proceeding pending in the trial court.  Accordingly, relator's petition for writ of
mandamus is denied.  Tex. R. App. P. 52.8(a).  	
	Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.
No leave is required to file a petition for a writ of mandamus in this court.  Tex. R. App. P. 52. 
Therefore, relator's motion for leave to file is DENIED as moot. 		
								PER CURIAM		
DO NOT PUBLISH
1.  This proceeding arises out of Cause No. 2008-CR-7316B, styled State of Texas v. Mark A. Martinez, in
the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.